         Case 2:19-cv-01228-GAM Document 32 Filed 05/29/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DWAYNE A. GOUDY,                                  :
               Plaintiff,                          :                 CIVIL ACTION
                                                   :                 No. 19-1228
                        v.                         :
                                                   :
 MARK GARMAN, et al.,                              :
               Defendants.                         :
                                                   :
                                                   :



                                           ORDER

       This 29th day of May, 2020, pursuant to 28 U.S.C. § 636(b)(1)(C), after review of the

Report and Recommendation (“R&R”) issued by the Honorable Carol Sandra Moore Wells (ECF

24) and consideration of Petitioner Dwayne Goudy’s Objections to the R&R (ECF 29), it is

hereby ORDERED that the R&R is adopted. Goudy’s Petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254 is DISMISSED, with prejudice, and without issuance of a

Certificate of Appealability.


                                                   /s/ Gerald Austin McHugh
                                                   United States District Judge
